DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Laughman et al. (US2017/0115043) and YuYou et al. (CN201819482U) does not teach the device as recited, in particular “...a four-way valve having a first interface, a second interface, a third interface, and a fourth interface; a throttling-device-inlet-side control valve group including a first valve and a second valve, wherein the second port of the first heat exchanger and the second port of the second heat exchanger are controllably fluidly connected to the inlet end of the throttling device via the first valve and the second valve of the throttling-device-inlet-side control valve group, respectively; a throttling-device-outlet-side control valve group including a first valve, a second valve, and a third valve, wherein the second port of the first heat exchanger and the second port of the second heat exchanger are controllably fluidly connected to the outlet end of the throttling device via the first valve and the second valve of the throttling-device-outlet-side control valve group, respectively, and wherein the second port of the third heat exchanger is controllably fluidly connected to the outlet end of the throttling device via the third valve of the throttling-device- outlet-side control valve group,” when added to the other features claimed in independent Claim 1.
 As per independent Claim 11, the prior art, Laughman et al. (US2017/0115043) and YuYou et al. (CN201819482U) does not teach the method as recited, in particular “...wherein the method further comprises: performing a third operation, wherein the third operation comprises disconnecting the first heat exchanger from the first inlet of the mid-pressure tank after a first predetermined amount of time has elapsed since the first operation is performed; or performing a fourth operation, wherein the fourth operation comprises disconnecting the second heat exchanger from the first inlet of the mid-pressure tank after a second predetermined amount of time has elapsed since the second operation is performed,” when added to the other features claimed in independent Claim 11.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763